Citation Nr: 1602735	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for asthma.  Also on appeal is a June 2013 RO rating decision that denied service connection for COPD, hearing loss and tinnitus.

In his substantive appeals, received in December 2011 and April 2014, the Veteran requested hearings before the RO's Decision Review Officer (DRO) and before the Board.  He was duly scheduled to testify before the DRO in May 2014, and he was scheduled to testify before the Board by videoconference from the RO in December 2014, but he failed to appear for either hearing.  He has not requested that either hearing be rescheduled.  His request for a hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

In February 2015 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998)).  





FINDINGS OF FACT

1.  There is no competent evidence suggesting the Veteran's current respiratory disability is related to service.

2.  Medical opinion of record states the Veteran's current hearing loss is more likely due to civilian noise exposure than to military noise exposure.

3.  The Veteran denied tinnitus during audiological evaluation.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for asthma have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The requirements to establish service connection for COPD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The requirements to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

4.  The requirements to establish service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, the RO sent the Veteran compliant VCAA notice in December 2009 and October 2012, and the Veteran had ample opportunity to respond prior to the rating decisions on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes post-service treatment reports.  

Service treatment records (STRs) are not available and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  When records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  In this case the  AOJ has attempted by alternative means to obtain additional records, but diligent attempts to find other forms of records have been unsuccessful.  See the AOJ's Formal Findings of Unavailability, dated in March 2010 and May 2013.  Subsequently, some additional personnel records were received from the National Archives and Records Administration (NARA) in June 2015 and October 2015.  There is no reason at this point to believe that further remand would result in finding additional records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

Pursuant to the Board's February 2015 remand the AOJ also requested the Veteran's Social Security Administration (SSA) disability records.  Records       from SSA were received in June 2015; these records pertain to the Veteran's step-daughter, not to the Veteran himself.  Given that the AOJ requested records under the Veteran's correct name and social security number the Board concludes that SSA does not have disability records pertaining to the Veteran.  In that regard, the Veteran is now 88 years of age; under 42 U.S.C. § 402, SSA disability award automatically converts to "old age" pension when the beneficiary turns 65, and SSA's document retention schedule requires the destruction of disability records when the beneficiary turns 72.  Accordingly, the Veteran's SSA disability records were presumably destroyed years ago.  VA has no duty to seek to obtain that which does not exist.  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

Also in compliance with the Board's remand the Veteran was afforded a VA audiological evaluation to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The Board finds the examination, which was performed in October 2015, substantially complies with the Board's remand directive.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and        not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Veteran has not been afforded VA examinations in regard to his claims for respiratory disorders (asthma and COPD), but in this case there is no evidence of a chronic respiratory disability in service or for many years thereafter, and there is no competent evidence suggesting the current condition is related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010)       (noting that a conclusory lay statement that a current condition is related to    service is insufficient to warrant a medical examination because it would  "eliminate the carefully drafted statutory standards governing the provision             of medical examinations and require the Secretary to provide such examinations    in virtually every veteran's disability case").

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service connection for asthma and COPD 

The Veteran was discharged from service in December 1952.  As noted above, service treatment records (STRs) are not available and are assumed to have been destroyed while in government custody.

The Veteran presented to a medical clinic in May 1967 complaining of "asthma" (quotation marks in original) for the past 3-4 years.  The clinical impression was bronchial asthma-allergy and bronchitis.

In March 1978 the Veteran presented to a clinic complaining of nocturnal wheezing, which he stated had been ongoing since 1949 and was associated       with mowing lawns or helping with hay.  The clinical impression was bronchial asthma.  A chest X-ray at White Eagle Health Clinic the same month showed fibrotic changes throughout the lung fields but was otherwise clear; the impression was negative chest for a patient of the Veteran's age.  

A VA chest X-ray in March 1985 showed peribronchial cuffing possibly secondary to chronic bronchitis.  Also in March 1985 a clinician entered an impression of COPD; in April 1986 the same clinician entered an impression of chronic bronchitis (asthmatic).  

In April 1992 the Veteran submitted a claim for nonservice-connected pension, citing COPD that began in 1988.  In support of the claim the Veteran submitted a letter from a physician stating he was shown to have a combination of COPD and also restrictive lung disease.  He was subsequently granted nonservice-connected pension based on COPD.  

The Veteran was treated by Dr. Huff in September 1996 for "bad breathing."       The Veteran reported having had "bad breathing" as a child, with rather severe pneumonia that required hospitalization for 18 months.  Over recent years the Veteran's breathing had become progressively worse.  The Veteran stated he was told he has asthma.  Dr. Huff's assessment was rather severe obstructive lung disease with an asthmatic component.

A VA treatment note in August 1997 states the Veteran reported having had respiratory problems since childhood.  He cited pneumonia at age 9 that required extensive hospitalization, followed by lifelong exertional dyspnea, coughing and wheezing.  The clinical impression was severe asthma.  

The Veteran underwent a VA respiratory examination in January 2003, in which he reported having had lung problems for the past 70+ years; the examiner continued the previous diagnosis of COPD.  

In April 2007 the Veteran presented for follow-up at the VA primary care clinic (PCC), complaining of increased breathing problems.  He reported exposure to secondhand smoke in his current job in a casino; the clinical diagnosis was "very severe COPD."  The Veteran complained to the VA PCC in July 2007 of continuing shortness of breath and reported having to quit his casino job due to the associated smoke; the clinical diagnosis was oxygen-dependent COPD and asthmatic bronchitis.

In March 2009 the Veteran reported to a medical provider at the Pawnee Indian Health Center that he had asthma "all my life."  In the same month he was treated at Ponca City Medical Center for an acute exacerbation of asthma.

In November 2009 the Veteran received inpatient treatment at Ponca City Medical Center for right lobe pneumonia.  The underlying diagnosis was acute exacerbation of COPD.  During the admission process the Veteran reported having had asthma as a child, and reported having been hospitalized for one year, with history of recurrent pneumonia and flu.

As of December 2009 the Veteran's VA active problems list included, in relevant part, asthma, bronchitis, pneumonia and COPD.  In the same month the Veteran received emergency treatment at Stillwater Medical Center for shortness of breath; the clinical impression was dyspnea/exacerbation of oxygen-dependent asthma.

In December 2009 the RO notified the Veteran that his service records may have been destroyed in a fire at the National Personnel Records Center (NPRC) and asked the Veteran to provide information that would assist in reconstructing his records.  In January 2010 the Veteran responded with a Request for Information Needed to Reconstruct Medical Data in which he reported having been treated for asthma in 1980.  In February 2010 he submitted another Request for Information Needed to Reconstruct Medical Data, this time reporting having been treated in service for "breathing problems" in February 1949, June 1949, October 1949 (two occasions) and November-December 1953.  (The Board notes at this point that the dates cited by the Veteran are outside his verified dates of service, which are February 1951 to December 1952.)
 
The RO issued a rating decision in May 2011 that denied service connection for asthma.  In his Notice of Disagreement (NOD), received in June 2011, the Veteran asserted he had asthma since childhood, including hospitalization, but had no subsequent problems until basic training in service; since then his asthma had become progressively worse.  

In June 2013 the RO issued a rating decision that denied service connection for COPD; in his September 2013 NOD the Veteran again asserted that the now-diagnosed COPD had been "aggravated" while on active duty.

The evidence of record shows the Veteran has been diagnosed at various times     with asthma and with COPD. Accordingly, the first element of service connection - medical evidence of a current disability - has been met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran asserts having been treated in service for flu-like symptoms.  Because service treatment records were destroyed, the Veteran is considered to be competent to report about factual matters about which he had firsthand knowledge, including reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, mere treatment during service does not, standing alone, demonstrate the onset of a chronic disability during service.  As noted above, there is no medical or lay evidence citing respiratory symptoms for at least the first 10 years after the Veteran's discharge from service, and in none of the medical records in the several decades thereafter did the Veteran assert that his symptoms were       in any way related to service.  Indeed, in March 1978 the Veteran reported his wheezing symptoms ongoing since 1949 that were associated with mowing lawns or helping with hay.  At no time prior to this claim has the Veteran asserted to any medical provider that any event during service caused or worsened his respiratory disability.  

Where service records have been destroyed, case law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the Board has carefully considered the evidence presented by the Veteran, but finds that there is simply no competent and probative evidence suggesting that his asthma or COPD are in any way related to his military service.  None of the medical evidence suggests that his diagnosed respiratory disabilities had their onset in service, are etiologically related to service, or were worsened by service.  While the Veteran contends his asthma and COPD were caused or aggravated by service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the relationship between his current respiratory disabilities and service is not competent medical evidence, as such question requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, with respect to his contention that his asthma and/or COPD pre-existed service and was aggravated by service, the only evidence indicating that asthma     or COPD pre-existed service are the Veteran's lay assertions, which generally are not sufficient, standing alone, to establish that a disability was present at entrance.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  Further, there is no post-service evidence showing asthma until May 1967, at which time he asserted to a medical provider that asthma had its onset 3-4 years earlier (i.e., approximately 1963), which is 11 years after his discharge from service.  In any event, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Only after such is shown does the question    of service incurrence or aggravation arise.  See Holton v. Shinseki, 557 F.3d 1362, 1367   (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve         the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease      or aggravation thereof.").  In this case, there is no competent medical evidence  even suggesting his asthma or COPD are related in any way to his military service.  Thus, regardless of whether the Veteran had such conditions prior to service, in the absence of medical evidence linking the current disability to service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

In sum, as there is no competent evidence even suggesting that the Veteran's current respiratory disabilities were incurred in or aggravated by service, the preponderance of the evidence is against the claim and service connection is  denied.


Service connection for bilateral hearing loss and tinnitus

Where a veteran served continuously on active duty for 90 days or more during       a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss (SNHL) or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she  may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).   

In his present claim, received in July 2012, the Veteran asserted he has tinnitus and hearing loss that are due to noise exposure in service as a construction engineer.

The Veteran had a VA audiological evaluation in October 2015, performed by an audiologist who reviewed the claims file.  The Veteran reported military noise exposure from loud equipment without hearing protective devices (HDPs); after service he worked for decades as a farmer/rancher for many years, also without HDPs.  The Veteran denied current tinnitus.

The audiologist administered an audiological evaluation that showed hearing loss well within the criteria for disability under 38 C.F.R. § 3.385.  The audiologist diagnosed bilateral SNHL.  The audiologist stated an opinion that the Veteran's hearing loss and tinnitus are not likely related to service.  As rationale, the audiologist admitted that service treatment records are not available, but noted    that the Veteran had served on active duty for 22 months but had thereafter worked as a farmer and rancher for several decades.  The audiologist stated it is more likely that the Veteran's hearing loss is due to civilian noise exposure.  The audiologist stated it is not likely that tinnitus is due to service, given that the Veteran denied current tinnitus.

Addressing first the question of service connection for tinnitus, the Board acknowledges the Veteran is competent to state that he experienced or experiences tinnitus, and that he alleged in his notice of disagreement that his tinnitus had its onset on active duty in the army.  However, the Veteran is attempting to recall events occurring 60 years previously, and his denial of ringing, buzzing or noises  in his hear at the time of his VA examination reduces the reliability of his assertion that tinnitus had its onset in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations  and the date on which the statements were written and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Accordingly, the Board concludes that the most probative evidence is against a finding that the Veteran has tinnitus that arose in or is related to his military service.  

Turning to the question of service connection for hearing loss, the Veteran is considered competent to report noise exposure during service.  However, the VA audiologist's opinion is that the Veteran's present hearing loss is more likely related to cumulative post-service noise exposure than in-service noise exposure.  The Board accordingly affords high probative value to the opinion of the audiologist, which is not controverted by any other medical opinion of record.

The Board acknowledges the Veteran's belief that his hearing loss is due to in-service noise exposure.  However, hearing loss is multi-factorial, and may be associated with aging, genetics, disease, cumulative noise exposure or significant short-duration noise exposure.  Thus, the etiology of the Veteran's hearing loss is a complex medical question that is not within his competence as a layperson.  Jandreau v. Nicholson,  492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board has carefully considered the lay evidence offered by the Veteran,     given that service records have been destroyed.  Russo, 9 Vet. App. 46.  However, the Board finds the clinical evidence provided in the audiological examination to have more probative value than the Veteran's lay evidence.  In that regard, the VA audiologist acknowledged and considered the Veteran's account of noise exposure during service but nonetheless determined that the Veteran's current disability is not likely related to service.  The Board concludes, based on the evidence of record and analysis above, that the Veteran does not have bilateral hearing loss or tinnitus that was incurred in service or otherwise etiologically related to service, nor were such disabilities shown to a compensable degree within one year following discharge from service.  Accordingly, the requirements for service connection are not met  and the claims must be denied.  

In reaching the above conclusions with respect to all claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for asthma is denied.

Service connection for COPD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


